om

nme

Case 1-L9-42090-CeC

   

United States Bankruptcy Count for the:

Eastern District of New York

Case number (/f known}

 

Doc l Filed Qo/OS/1y9

Pot

Chapter you are filing under:
OQ) Chapter 7
© Chapter 14

O ghapter 12
Chapter 13

 

Official Form 101

 

Voluntary Petition for Individuals Filing for Bankruptcy

Entered VoOs/1y 1Li40lo5

 

af ' . 7
eo Peck if this is an
amended filing

12/15

 

The bankruptcy forms use you and Debtor 7 to

refer to a debtor filing alone. A married couple may file a bankruptcy case together—calied a

joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The

same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people
information. If more space is needed, attach a separate sheet to f

(if known}. Answer every question.

| identify Yourself

 

are filing together, both are equally responsibie for supplying correct
his form. On the top of any additional pages, write your name and case number

 

About Debtor 1:

- 4. Your full name

Write the name that is on your

About Debtor 2 (Spouse Only in a Joint Case): i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

governmeni-issued picture 1 4 —
___ idantification (for example. First name First name
_ your driver's license or
passport). ay ti, Middie name ‘
Bring your picture rae NA CODOAN
identification te your meeting Last name } Last name
with the trustee. :
Suffix (Sr. Jr. HL HW) Suffix (Sr., Jr, HD
| eas cman ewan sexton emitters _ sciaciniciingenastatcinat . -
2, All other names you
have used in the last 8 Est name Figtname
years i
include your married or Middle name Middie name
i maiden names. ‘
Last name Last name
First name First name
i Middle name Middie name
Last name Last name :
3. Only the last 4 digits of s Ss OO
| your Social Security OK OK = = =~ OK OK
number or federal OR OR
Individual Taxpayer
Sx - xx - Ox - x -

Identification number

 

Official Form 1014

ute tne oe HET al BERTONE he wie a Pen i aan Mie al ABE RS

Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case 1-L9-42090-CeC

Debtor 1 Movine-

First Name ~~

Middie Name

Dm ono

Last Nae

Case number (if known),

Doc Ll Filed Qo/Os/ly centered Os/Ovily Lii4o0ios

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

C} | have not used any business names or EINs.

  
   

Business name

About Debtor 2 (Spouse Only in a Joint Case):

C) | have not used any business names or EINs.

 

Business name

 

Business name

$3 2000-43 4

EIN”

Business name

EIN

 

5. Where you live

Lovo FsitGrel Sto

If Debtor 2 lives at a different address:

 

 

 

 

Number Street Number Street
Sy qt " State ZIP Code City State ZIP Code
County VU County

If your mailing address is different from the one
above, fill it in here. Note that the court will send

any notices to you at this mail ddress.
5% WO IGicr

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

wa=e[et 255 Number Street

Ne Your AN) | P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one:

this district to file for
bankruptcy

   

ver the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

{J | have another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

C) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

() I have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for tndividuals Filing for Bankruptcy

page 2

 
Debtor 4

 

7,

Case 1-L9-42090-CeC

FirstName ¥

Middte Name

Doc Ll Filed Qo/Os/ly centered Os/Ovily Lii4o0ios

Case number (if known
Last Nam

Prnoecpnitis

Tell the Court About Your Bankruptcy Case

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

GYChapier 13

se seams tomiespenneris Sikes = em naar po AE Sia incstioum enieasgiNM TE pe mie

Check one. {For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 7 and check the appropriate box.

CJ Chapter 7
QC] Chapter 11
CJ Chapter 12

regen myst fa Bre . : me soe wea

() | will pay the entire fee when | file my petition. Piease check with the clerk's office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

need to pay the fee in instaliments. if you chdose this option, sign and atiach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

Cl | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income ts
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and file ti with your petition.

 

 

 

 

 

 

 

 

 

 

9. Have you filed for OC No
bankruptcy within the
last 8 years? es. District When Case number
MN / DDI YYYY
District When Case number
MMi DDIYYYY
District When Case number
MM! DD/IYYYY
ic. Are any bankruptcy po
cases pending or being
filed by a spouse who is QC] Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD LYYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM / DD IYYYY
LZ.
14, Do you rent your vA Go to fine 12.

residence?

Official Form 101

C} Yes,

Has your landiord obtained an eviction judgment against you and do you want to stay in your

residence?

CJ No. Go to fine 12.

LJ Yes. Fill out snitial Statement About an Eviction Judgment Againsi You (Form 101A) and file if with
this bankruptcy psitiion.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
Case 1-Ly-42Z050-cec DOCLl Filed Vo/Ov/ly Entered Vs/Ovily Lii4oios

 

First Name © ‘WMiddie Name

cox MO Dung a

  

aig = Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor hex to Part 4.
of any full- or part-time
business? C) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is nota
separate legal entity such as

a corporation, partnership, or
ree ‘P P: Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorsnip, use 2
separate sheei and atiach it
to this petition.

 

 

Chy State ZIP Code

Check the appropriate box to describe your business:

C) HealthCare Business (as defined in 11 U.S.C. § 104(27A))
Q Singie Asset Real Estate (as defined in 17 U.S.C. § 101(51B))
i] Stockbroker (as defined in 11 U.S.C. § 107{53A))

- Commodity Broker (as defined In 17 U.S.C. § 101(6)}

Lone of the above

 

13. Are you filing under Ff you are filing under Chapter 17, the court must know whether you are @ smal! business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are e small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(4)(B).

debtor? :

ee . ro. | am not filing under Chapter 71.

For a definition of smal/

business debtor, sec C} No. {am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

C] Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

 
 

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any ak

property that poses or is

 

alleged to pose a threat Cl Yes. What is the hazard?

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs lf immediate attention is needed, why is it needed?

 

immediate attention?
For example, de you own

 

perishabie goods, or livestock
that must be fed, or e building
that needs urgent repairs?

Where is the property?

 

Number Streai

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

 
Case 1-L9-42090-CeC

Mone

First Name ¥

Debior 4

 

Middie Name

Doc l Filed Qo/OS/1y9

Pronk

Entered VoOs/1y 1Li40lo5

Case number ¢r known),

 

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

45. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannoi do so, you are noi
eligible to file.

lf you file anyway, the court
can dismiss your case, you
will lose whaiever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

=f. check one:
received a briefing from an approved credit

counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

{ received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requiremeni, attach a separate sheet explaining
what efforts you made to obiain the briefing, why
you were unabie to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you fo file this case.

~~

Your case may be dismissed if the cour is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to 2 maximum of 15
days.

| am not required to receive a briefing about
credit counseling because of:

| have a menial iliness or a menta!
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

OQ Incapacity.

LJ pisability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

lam currently on active milttary
duty in a military combat zone.

il Active duty.

lf you believe you are not required to receive 4
briefing about credit counseling. you musi file 2
motion for waiver of credit counseling with the coum.

Voluntary Petition for individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case}:

You must check one:

C] | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach 2 copy of the certificate and the payment
plan, if any, that you developed with the agency.

CJ | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
pian, if any.

oi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain these services during the 7
days after! made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach e separate sheet explaining
whai efforts you made to obtain the briefing, why
you were unabie to obiain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the coun is
dissatisfied with your reasons for not receiving 2
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

lam not required to receive a briefing about
credit counseling because of:

| have a mental iliness or a mental
deficiency thai makes me
incapable of realizing or making
rational decisions about finances.

a Incapacity.

Q Disability. “My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

Cl Active duty. | am currently on active military

duty In a military combai zone.

lf you believe you are not required to receive a
briefing about credit counseling. you must file a
motion for waiver of credit counseling with the court.

 
Case 1-Ly-42Z050-cec DOCLl Filed Vo/Ov/ly Entered Vs/Ovily Lii4oios

soo, AGpyD Bmoprte

First Name Micdie Name Last Name

Case number (itknown

: Answer These Questions for Reporting Purposes

 

46. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individuai primarily for a personal, family, or household purpese.”

CL] No-Go te line 16b.
We Go to fine 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

. Go to line 15c.

Ww s. Go to line 77.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18, How many creditors do
you estimate that you
owe?

13. How much do you
estimate your assets to
be worth?

20. How much do you
estimate your Ilabilities
to be?

Sign Below

vk | am not filing under Chapter 7. Go to line 18.

C) Yes. | am filing under Chapter 7, Do you estimate thai after any exempi property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

CL) No
C} Yes

W4e

C} 50-99
CJ 100-199
) 200-999

Ws0-850,000
senn'-8100000
100,001-$500,000

C) $500,004-$1 million

C] so-$50,000

1 $50,001-5100,000
400,001-$500,000

C) $500,001-$1 million

C] 4,000-5,000
C 5,001-10,000
CJ] 10,001-25,000

C) $1,000,004-$10 million

©) $10,000,001-$50 million
C] $50,000,001-$100 million
C $100,000,001-$500 million

(J $1,000,001-$10 million

C) $10,000,001-$50 million
C) $50,000,001-$400 million
C2) $100,000,004-500 million

L] 25,001-50,000
C} 50,001-100,000
C) More than 100,000

©) $500,000,001-81 billion

C) $1,000,000,001-$16 billion
~] $10,000,000,004-$50 billion
C] More than $50 billion

€] $500,000,001-$1 billion

C2 $1,000,000,001-$10 billion
CL) $10,000,000,004-$50 billion
C] More than $50 billion

 

For you

Official Form 107

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

lf no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fil! out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

! request reite? in accordance with the chapter of title 11, United States Code, specified in this petition.

| undersiand making a

false statement, concealing property, or obtaining money or property by fraud in connection

with 2 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

Motta petlas

Signature of Debigr 1

Executed on

Voluntary Petition for individuals Filing for Bankruptcy

 

x

 

Signature of Debtor 2

Executed on

MM? DD 7YYYY

page 6

 
Case 1-Ly-42Z050-cec DOCLl Filed Vo/Ov/ly Entered Vs/Ovily Lii4oios

Debtor 7 LY 0

Swans © PS "\adie Name

For you if you are filing this
bankruptcy without an
attorney

If you are represented by

an attorney, you do not
need to file this page.

B 401 (Official Form 1014}

Bwan “A kk | Case number Gf known

 

 

a | a

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully, Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schadules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properiy claim ft as exempt, you may noi be able to keep the property. The judge can
aiso deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and compiete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attomey, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yoursell. To be
successful, you must be familiar with the United States Bankrupicy Code, the Federal Rules of
Bankrupicy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

LN

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incompiete, you could be fined or imprisoned?

CI No

es

Did yg? pay or agree to pay someone who is noi an attorney to help you fill out your bankruptcy forms?
°

Q) Yes. Name of Person .
Atiach Bankrupicy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. !
have read and undersiood this notice, and | am aware that filing 2 bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handie the case.

 

 

 

 

 

 

x
Signature of Debiog? Signature of Debtor 2
Date Cc | 9 Date
MM / DD VY YYYY MM? DD /YYYY
Contact phone Contact phone
Cell phone Call phone
Email address Email address

 

 

Voluntary Petition for Individuals Filing for Bankruptcy 8B
Case 1-Ly-42Z050-cec DOCLl Filed Vo/Ov/ly Entered Vs/Ovily Lii4oios

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
www.nyeb.uscourts.gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): Y | (NY Ly a 1M yy J f > CASE NO.:

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same:

(ii) are spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership;
(v) are a partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners;
or (vii) have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is
included in the property of another estate under 11 U.S.C. § 541(a).]

[™ NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE STILL PENDING: (YES/NO): [Ef closed] Date of closing:

CURRENT STATUS OF RELATED CASE:
(Discharged/awaiting discharge, confirmed, dismissed, etc.)

 

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

’ REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

CASE STILL PENDING: (YES/NO): [If closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above}:

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

 
Case 1-Ly-42Z050-cec DOCLl Filed Vo/Ov/ly Entered Vs/Ovily Lii4oios

[OVER]
DISCLOSURE OF RELATED CASES (cont'd)
3. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING: (YES/NO): [Uf closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer 0 NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days
may not be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:

I am admitted to practice in the Eastern District of New York (Y/N):

 

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any

time, except as indicated elsewhere on this form.

Signature of Debtor’s Attorney Signature of Pro-se Debtor/Pttitioner

 

 

Mailing Address of Debtor/Petitioner

 

City, State, Zip Code

 

Email Address

 

Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor
or anv other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment
of a trustee or the dismissa! of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may
otherwise result.

 
Case 1-Ly-42Z050-cec DOCLl Filed Vo/Ov/ly Entered Vs/Ovily Lii4oios

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

In re: Moun Arno port. Case No.
Chapter Is

Debtor(s)
- X

 

 

DECLARATION OF PRO SE DEBTOR(S)

All individuals filing for bankruptcy pro se (without an attorney), must provide the following information:

Name of Debtor(s): Moun Bronte

Address: BH UO UW st “He 25s MU Ley D0 AL
Email Address: CYonoy jolie te © aul Co |

Phone Number: HY) BAG 513

 

 

 

 

CHECK THE APPROPRIATE RESPONSES:
FILING FEE:
___ PAID THE FILING FEE IN FULL
_VAPPLIED FOR INSTALLMENT PAYMENTS OR WAIVER OF THE FILING FEE

PREVIOUS CASES FILED: 1. 2. 3.

 

ASSISTANCE WITH PAPERWORK:
xo ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES
HAD ASSISTANCE WITH PREPARATION OF/FILING PETITION AND SCHEDULES

If Debtor had assistance, the following information must be completed:

Name of individual who assisted:

 

 

 

Address:
Phone Number: ( )
Amount Paid for Assistance: $

I/We hereby declare the information above under the penalty of perjury.

Dated: 5] 4 ia “Molns Papel

Debtor’s Signature

 

Joint Debtor’s Signature

 
Case 1-Ly-42Z050-cec DOCLl Filed Vo/Ov/ly Entered Vs/Ovily Lii4oios

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

mre MAnre Bronte

Case No.
Chapter Ts

Debtor(s)

 

VERIFICATION OF CREDITOR MATRIX/LIST OF CREDITORS

 

The undersigned debtor(s) or attorney for the debtor(s) hereby verifies that
the creditor matrix/list of creditors submitied herein is true and correct to the best of his or her

knowledge,

Dated:

 

Joint Debtor

 

 

Attorney for Debtor

USBC~44 Rey. 3/27/05
Case 1-Ly-42Z050-cec DOCLl Filed Vo/Ov/ly Entered Vs/Ovily Lii4oios

Bayview Loan Servicing
323 Fifth Street
Eureka ,Ca 95501
